Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 12/01/2021 are acknowledged. Accordingly, claims 1-14 are remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (United States Patent 7,706,678), hereinafter referenced as Ikeda, in view of Nikon (Japanese Patent Application Publication 2011-028177).
Regarding claim 1, Ikeda discloses an image capturing device, comprising: a movable mirror including a half mirror (figure 1 exhibits semi-transparent mirror 2 as disclosed at column 3 lines 27-30); and circuitry configured to set (1) a superimpose display mode that superimposes and displays an optical image of a finder optical system and an electronic image captured by an image sensor (column 4 lines 21-27 teach that a superimposed display mode in the optical viewfinder can be set), and control the movable mirror to rotate between (1) a mirror-down position, in which the mirror is inserted in a photographing optical path, reflects light to a finder optical system, and transmits the light to an image sensor, and (2) a mirror-up position in which the mirror is retracted from the photographing optical path and the light passes through to the image sensor (column 4 line 65-column 5 line 15 teaches that the mirror is controlled to rotate between down and up states as shown in figure 1 and 2), and 
prohibit the movable mirror from rotating to the mirror-up position and maintain the mirror-down position, when the superimpose display mode is set (column 4 lines 50-64 teach that even in response to an image recording operation the mirror is kept in a down state when the superimposed display mode is set ). However, Ikeda fails to disclose a consecutive photographing mode and wherein the prohibit the movable mirror from rotating to the mirror-up position and maintain the mirror-down position occurs when the consecutive photographing mode is also set with the superimpose display mode.
Nikon is a similar or analogous system to the claimed invention as evidenced Nikon teaches an imaging device with a mirror and an optical finder wherein the motivation of allowing a subject to be observed through an optical finder in a continuous capturing mode would have prompted a predictable variation of Ikeda by applying Nikon’s known principal of keeping a mirror down when a consecutive photographing mode is set (figure 17 exhibits step S410 in which the mirror is inserted into the optical path followed by step S420 in which it is determined that a shutter button is pressed which results in continuing to step S480 in which image capturing occurs at a constant rate).  When applying this known technique to Ikeda it would have been obvious to a person having ordinary skill in the art to keep the mirror in a down position and prohibit the mirror from moving up when both the superimpose display mode as taught by Ikeda and the consecutive photographing mode as taught by Nikon are set.
In view of the motivations such as allowing a subject to be observed through an optical finder in a continuous capturing mode one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nikon.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, Ikeda in view of Nikon discloses the imaging capturing device according to claim 1, wherein the circuitry is further configured to superimpose and display the optical image of the finder optical system (Ikeda: column 4 lines 21-27 teach that a superimposed display mode in the optical viewfinder can be set) and the electronic image captured by the image sensor, when the movable mirror maintains the mirror-down position (Ikeda: column 4 lines 50-64 teach that even in response to an image recording operation the mirror is kept in a down state when the superimposed display mode is set).  

Regarding claim 7, Ikeda in view of Nikon discloses the imaging capturing device according to claim 1, wherein the circuitry is further configured to display the optical image of the finder optical system and not display the electronic image captured by the image sensor, when the movable mirror maintains the mirror-down position (Ikeda: column 4 lines 50-64 teach that even in response to an image recording operation the mirror is kept in a down state).  

Regarding claim 8, Ikeda in view of Nikon discloses same reason as Claim 1.  

Regarding claim 13, Ikeda in view of Nikon discloses the imaging capturing method of claim 8, wherein the controlling step further comprises superimposing (Ikeda: column 4 lines 21-27 teach that a superimposed display mode in the optical viewfinder can be set) and displaying the optical image of the finder optical system and the electronic image captured by the image sensor, when the movable mirror maintains the mirror-down position (Ikeda: column 4 lines 50-64 teach that even in response to an image recording operation the mirror is kept in a down state when the superimposed display mode is set).  

Regarding claim 14, Ikeda in view of Nikon discloses the imaging capturing method of to claim 8, wherein the controlling step further comprises displaying the optical image of the finder optical system and not displaying the electronic image captured by the image sensor, when the movable mirror maintains the mirror-down position (Ikeda: column 4 lines 50-64 teach that even in response to an image recording operation the mirror is kept in a down state).

Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/JASON A FLOHRE/Primary Examiner, Art Unit 2696